                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CLAUDINE A. BAKER CLARK,

       Plaintiff,
                                                         Civil Action 2:20-cv-3338
       v.                                                Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff brings this action under 42 U.S.C. § 405(g) for review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”). This matter is before the undersigned for a Report and

Recommendation (“R&R”) on Plaintiff’s Statement of Errors (ECF No. 15), the Commissioner’s

Memorandum in Opposition (ECF No. 17), Plaintiff’s Reply (ECF No. 18), and the

administrative record (ECF No. 12). For the reasons that follow, it is RECOMMENDED that

the Court REVERSE the Commissioner’s non-disability determination and REMAND this

matter to the Commissioner and the ALJ pursuant to Sentence Four of § 405(g).

                                    I.      BACKGROUND

       Plaintiff filed an application for DIB on April 27, 2017, alleging that she became disabled

on July 7, 2016. (R. at 188.) Plaintiff’s application was denied initially in July 2017, and upon

reconsideration in September 2017. (R. at 84, 103). A hearing was held on February 22, 2019,

before an Administrative Law Judge (“ALJ”), who issued an unfavorable determination on
January 6, 2017. (R. at 37–67, 16–18, 19–35.) The Appeals Council declined to review that

unfavorable determination, and thus, it became final. (R. at 1–6.)

       Plaintiff seeks judicial review of the Commissioner’s final determination. She alleges

that the ALJ committed reversible error when she assessed Plaintiff’s residual functional

capacity1 (“RFC”). Specifically, Plaintiff contends that the ALJ erred by failing to adequately

explain why she did not incorporate into Plaintiff’s RFC all the restrictions that state agency

reviewer, Robert Baker, PhD., had found despite concluding that Dr. Baker’s findings were

“persuasive.” (ECF No.15, at PageID 698–702.) The undersigned agrees.

                                  II.    THE ALJ DECISION

       The ALJ issued her decision on June 21, 2019, finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. at 19–35.) At step one of the sequential




1
 A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.” 20
C.F.R. § 4040.1545(a)(1).

                                                 2
evaluation process,2 the ALJ found that Plaintiff had not engaged in substantially gainful activity

since July 7, 2016, her alleged date of onset. (R. at 21.) At step two, the ALJ found that Plaintiff

had the following severe impairments: 1) a history of cervical intraepithelial neoplasia III with

total hysterectomy and bilateral salpingo-oophorectomy; 2) degenerative disc disease; 3)

hypothyroidism; and 4) a combination of mental impairments variously characterized/diagnosed

as depression, anxiety, and personality disorder. (Id.) At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or medically equaled one of

the listed impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 22.) At

step four, the ALJ determined Plaintiff’s RFC, in pertinent part,3 as follows:



2
 Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart,
475 F.3d 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and
answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant’s severe impairments, alone or in combination, meet or equal the
       criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
       C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant’s residual functional capacity, can the claimant perform his
       or her past relevant work?

       5. Considering the claimant’s age, education, past work experience, and residual
       functional capacity, can the claimant perform other work available in the national
       economy?

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264
(6th Cir. 2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
3
 The ALJ also included a number of physical limitations in Plaintiff’s RFC. Because Plaintiff’s
challenge only concerns the ALJ’s findings with regard to her mental health limitations, the
undersigned limits her discussion to that issue.
                                                 3
       [T]he claimant has the [RFC] to perform a light work as defined in 20 C.F.R.
       404.1567(b) with the following additional limitations…

       the claimant is limited to simple routine tasks in environment with only occasional
       changes in the work setting and no production rate pace, meaning where the
       production rate is set by an external source such as an assembly lime or conveyor
       belt;

       she must work in an environment where she does not have to interact with the
       public, and may occasionally and superficially interact with coworkers and
       supervisors*

      *Superficially here meaning no social interactions required, i.e., passing in the
      hallway, etc.

(R. at 24.) The ALJ then relied on testimony from a vocational expert (“VE”) to determine that

although Plaintiff could not perform any past relevant work, in light of her age, education, work

experience, and RFC, jobs existed in significant numbers in the national economy that she could

perform. (R. at 29.) The ALJ therefore concluded Plaintiff was not disabled under the Social

Security Act. (R. at 30.)

                            III.   RELEVANT RECORD EVIDENCE

A.     Plaintiff’s Testimony

       At the February 22, 2019, hearing, Plaintiff testified about her mental health. She

testified that she took citalopram for depression/anxiety in the daytime and hydroxyzine for

anxiety. (R. at 47.) She stated that her depression and anxiety interfered with her ability to work

because she would be short with people due to pain and distraction and would appear to be rude.

(R. at 52.) She elaborated that she would be in pain and would not have the patience to deal with

“idle chitchat or pleasantries.” (Id.) Plaintiff stated that when she felt anxious, her heart would

flutter, and she would experience sweating and lightheadedness. (R. at 56.) Her anxiety was

triggered by things that she knew she could not get away from quickly such as fighting, arguing,

people, traffic, or a crying baby. (Id.) Plaintiff further testified that she abused drugs after her

                                                  4
third husband died of cancer but had ceased doing so 12 or 13 years ago. (R. at 53.) She

occasionally went out with friends and had a few beers and that would ease her physical pain a

little bit. (Id.)

B.       Records Related to Plaintiff’s Mental Health

         Documentation about treatment for Plaintiff’s physical ailments contain notes about her

mental health that tend to demonstrate that in 2016 and 2017, Plaintiff sometimes suffered from

depression and/or anxiety but that these conditions were frequently related to her concerns about

her physical health, including her positive cancer diagnosis, or issues with family members, and

that she generally responded well to medications. For instance, Plaintiff denied anxiety and

depression on May 5, 2016, and July 5, 2016 (R. at 284, 275), and denied anxiety on June 13,

2016 (R. at 280). Throughout this period, she was also alert and oriented to person, place, and

time (R. at 284, 280, 276, 393), her mental status was grossly normal (R. at 284, 280), her affect

was normal (R. at 280), and her judgment was normal (R. at 284, 280).

         In January 2017, Plaintiff had a moderate episode of recurrent major depressive disorder,

and her Cymbalta prescription was increased. (R. at 290.) On March 14, 2017, Plaintiff reported

that she was depressed because of her and her husband’s health problems, and she began taking

Wellbutrin. (R. at 300, 301.) On March 29, 2017, Plaintiff reported being upset about findings

from an endometrial biopsy; she had an anxious and tearful mood. (R. at 305, 306.) On April

17, 2017, Plaintiff was upset about a medical procedure (R. at 310), her mood and affect were

depressed and anxious, and she was diagnosed with a mild episode of recurrent depressive

disorder (R. at 312). On June 6, 2017, Plaintiff reported difficulties concentrating and sleeping,

and she discussed taking Ativan with her care provider. (R. at 410, 412.) Nevertheless, on May

22, 2017, Plaintiff’s scores on a depression screen were positive for only minimal to mild



                                                 5
depression, and she reported that Cymbalta was controlling her depression symptoms. (R. at

432, 433.) Plaintiff was also alert and oriented to person, place, and time throughout this period

(R. at 300, 271, 316, 432–33, 319, 331, 423.) She had normal mood, affect, behavior, and

thought content on May 22 and July 31, 2017 (R. at 433, 472); normal mood, affect, and

behavior on May 31, June 15, and June 28, 2017 (R. at 319, 331); and no behavioral problems or

confusion and normal mood and affect on June 12, 2017 (R. at 423, 424).

       On June 24, 2017, Plaintiff was consultatively examined by Janice Peterson, PhD. (R. at

413–19.) Upon examination, Plaintiff was clean and neat in appearance. (Id.) She knew the

purpose of the evaluation and did not act impulsively or in an eccentric manner. (Id.) Plaintiff

had good eye contact, and normal facial expressions, gestures, and tone of voice. (Id.) She did

not exhibit psychomotor retardation or agitation. (Id.) Plaintiff’s speech was direct with

unimpaired articulation, she was fully understandable, and her expressive and receptive language

was unimpaired. (Id.) Her associations, however, were sometimes circumstantial and rambling.

(Id.) Plaintiff’s affect was also full, but her mood was restless, excitable, and anxious, and she

described feeling like she was on the edge of stressing out. (Id.) Plaintiff reported crying one to

two times a week and feeling depressed for a few days at a time and that she felt more depressed

due to health problems suffered by her children, her mother, and her husband. (Id.) Plaintiff

also reported low-to-sometimes-normal energy levels and mood swings ranging from feeling

okay to feeling really “ticked off and angry.” (Id.) But she denied symptoms of mania or

hypomania. (Id.) Plaintiff fidgeted with her hands throughout the interview and sometimes

rambled when responding to questions. (Id.) She was oriented to person, place, time, and

situation, and her short-term memory was intact. (Id.) Her working memory was, however,




                                                 6
below average. (Id.) Plaintiff’s concentration was fair to average; her persistence and pace were

average; and she responded appropriately to two social judgment situations. (Id.)

       Dr. Peterson’s diagnostic impression was generalized anxiety disorder, unspecified

depressive disorder, unspecified personality disorder, and severe alcohol and cocaine use

disorder in remission. (Id.) Dr. Peterson opined that Plaintiff was impaired in the areas of

concentration and stress tolerance. (Id.) Specifically, Dr. Peterson opined that Plaintiff’s ability

to concentrate and persist at a reasonable pace, maintain effective social interactions on a

consistent basis with others in a work setting, and deal with normal work pressure in a

competitive setting were likely impaired. (Id.)

       In July 2017, Kristen Haskins, PsyD. reviewed Plaintiff’s file at the initial level. (R. at

81.) Dr. Haskins found that “[d]ue to depression and anxiety [Plaintiff] may have trouble

maintaining attention and concentration on complex tasks” and that she was limited to “short,

simple, and routine tasks in a setting without a fast pace demand.” (R. at 80.) In addition, Dr.

Haskins found that Plaintiff “may have trouble maintaining socially appropriate workplace

behavior” and that she was limited to “superficially interact[ing] in the workplace.” (R. at 80–

81.) Dr. Haskins further found that Plaintiff “will have trouble handling workplace stress and

pressure appropriately” and that she was limited to “tasks without strict time limitations or

production standards.” (R. at 81.)

       In September 2017, Robert Baker, PhD. reviewed Plaintiff’s file at the reconsideration

level. (R. at 99.) Dr. Baker wrote that the “[p]rior administrative findings from initial claim

level are consistent with reconsideration claim level.” (Id.) Nevertheless, Dr. Baker’s findings

differed from Dr. Haskins’ findings in that Dr. Baker found that Plaintiff had several additional

limitations. First, Dr. Baker found that although Plaintiff was “able to concentrate sufficiently



                                                  7
for the completion of 1–3 step tasks,” she was also limited to “work in a separate workspace with

occasional superficial interactions with others,” and that she “might need occasional flexibility

with breaks when experiencing increased symptoms.” (R. at 98.) Next, Dr. Baker found that

Plaintiff was limited to “work in a setting with limited interaction with the general public and

with a small group that involves occasional and superficial interactions with others” and that

“[s]upervisors should provide supportive and constructive feedback.” (R. at 99.) Moreover, Dr.

Baker found that Plaintiff would “have some difficulty handling workplace stress and pressure”

and that she “may need advance notice of major changes, which should be gradually

implemented allowing her time to adjust to them.” (Id.)

       Records from Plaintiff’s treatments for physical ailments in 2018 indicate that she

continued to struggle with anxiety and depression; that these conditions were sometimes related

to situational issues; and that her issues were amenable to medication. On April 25, 2018,

Plaintiff reported that she had experienced a lot of stress due to problems she had with her

husband and that she had experienced severe anxiety and panic attacks. (R. at 520.) She also

reported that she had been prescribed Ativan while fighting cancer and that it had helped her

greatly with anxiety, but she had run out of it. (Id.) Although her depression was “awful,” she

declined counseling. (R. at 520, 519.) During this visit, her mood and affect were anxious, but

she was alert and oriented to person, place, and time; her mental status was grossly normal; her

thought processes and content were normal; and her insight and judgment were good. (R. at 521,

522.) She was diagnosed with a moderate episode of recurrent major depressive disorder. (R. at

525.) Similarly, on June 5, 2018, Plaintiff reported being stressed while taking care of things

while her husband was in rehab. (R. at 536.) She reported that she needed counseling but had

not been seen by anyone “due to insurance.” (Id.) On this date, and on August 29, 2018, she



                                                 8
was oriented to person, place, and time; her mental status was grossly normal; and her speech,

movement, mood, and affect were normal. (R. at 538, 550.) On August 29, 2018, she was

diagnosed with only a mild episode of recurrent major depressive disorder. (R. at 551.) Plaintiff

also denied experiencing depression and anxiety during several treatment sessions in 2018. (R.

at 530, 557, 608.)

       In December 2018 and January 2019, Plaintiff sought mental health treatment. from

Allwell Behavioral Health Services. On December 26, 2018, she reported that she was homeless

and that she had a history of substance abuse. (R. at 574, 578–79.) Plaintiff had slowed body

movements, soft speech, impaired abstract thinking, impaired immediate recall, and difficulties

making decisions. (R. at 579–80.) Nevertheless, her mental status examination, behavior, facial

expressions, affect, mood, perceptions, and hallucinations were not remarkable, and she was

oriented to time, place, and person. (Id.) On January 12, 2019, Plaintiff reported that her current

location made her depressed. (R. at 595.) On January 31, 2019, Plaintiff had no associations or

overt delusions, clear and linear thought processes, intact judgment and insight, and she was

oriented to time, place, and person. (R. 590.) In addition, her recent and remote memory had no

apparent impairments, her attention span and concentration were within normal limits, and she

had situationally appropriate language, knowledge fund, mood, and affect. (R. at 591.)

                                IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by


                                                 9
substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

         Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take ‘into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002)

(quoting Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if

substantial evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there

is substantial evidence in the record that would have supported an opposite conclusion.’”

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273

(6th Cir. 1997)).

         Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision of

the Commissioner will not be upheld where the [Social Security Administration] fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the

claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.

2007).

                                         V.     ANALYSIS

         As previously explained, Plaintiff alleges that the ALJ erred by failing to adequately

explain why she did not incorporate into Plaintiff’s RFC all the restrictions that state agency

reviewer, Dr. Baker, found despite concluding that Dr. Baker’s findings were “persuasive.”

(ECF No.15, at PageID 698–702.) Plaintiff’s allegation of error is well taken.




                                                  10
       A claimant’s RFC is an assessment of “the most [a claimant] can still do despite [his]

limitations.” 20 C.F.R. § 416.945(a)(1) (2012). A claimant’s RFC assessment must be based on

all the relevant evidence in a his or her case file. Id. The governing regulations4 describe five

different categories of evidence: (1) objective medical evidence, (2) medical opinions, (3) other

medical evidence, (4) evidence from nonmedical sources, and (5) prior administrative medical

findings. 20 C.F.R. §§ 404.1513(a)(1)-(5); 416.913(a)(1)–(5). With regard to two of these

categories—medical opinions and prior administrative findings—an ALJ is not required to “defer

or give any specific evidentiary weight, including controlling weight, to any medical opinion(s) or

prior administrative finding(s) including those from [the claimant’s] medical sources.” 20 C.F.R.

§§ 404.1520c(a); 416.920c(a). Instead, an ALJ must use the following factors when considering

medical opinions or administrative findings: (1) “[s]upportability”; (2) “[c]onsistency”; (3)

“[r]elationship with the claimant”; (4) “[s]pecialization”; and (5) other factors, such as “evidence

showing a medical source has familiarity with the other evidence in the claim or an understanding

of [the SSA’s] disability program s policies and evidentiary requirements.” §§ 404.1520c(c)(1)–

(5); 416.920c(c)(1)–(5). Although there are five factors, supportability and consistency are the

most important, and the ALJ must explain how they were considered. §§ 404.1520c(b)(2);

416.920c(b)(2). And although an ALJ may discuss how he or she evaluated the other factors, he

or she is not generally required to do so. Id. If, however, an ALJ “find[s] that two or more medical

opinions . . . about the same issue are both equally well-supported . . . and consistent with the




4
  Plaintiff’s application was filed after March 27, 2017. Therefore, it is governed by revised
regulations redefining how evidence is categorized and evaluated when an RFC is assessed. See
20 C.F.R. §§ 404.1513(a), 404.1520c, 416.913(a), 416.920c (2017).


                                                11
record . . . but are not exactly the same, [the ALJ must] articulate how [he or she] considered the

other most persuasive factors . . . . . ” §§ 404.1520c(b)(3); 416.920c(b)(3).

       In addition, when a medical source provides multiple opinions, the ALJ need not articulate

how he or she evaluated each medical opinion individually. §§ 404.1520c(b)(1); 416.920c(b)(1).

Instead, the ALJ must “articulate how [he or she] considered the medical opinions . . . from that

medical source together in a single analysis using the factors listed [above], as appropriate.” Id.

        In this case, the ALJ analyzed the administrative findings from Drs. Haskins and Baker at

the same time and concluded that they were persuasive. The ALJ wrote:

       [T]he residual functional capacity conclusions reached by the physicians employed
       by the State Disability Determination Services also support a finding that the
       claimant is not disabled.

       The opinions of Kirsten Haskins, PsyD, and Robert Baker, PhD, are consistent with
       the medical evidence of record as a whole, even including the medical records
       subsequent to their assessments. At the initial level, Dr. Haskins stated that due to
       depression and anxiety, the claimant may have trouble maintaining attention and
       concentration on complex tasks, but should have little trouble with short, simple,
       and routine tasks in a setting without fast-paced demand. She also noted that the
       claimant may have trouble maintaining socially appropriate workplace behavior,
       but could superficially interact in the workplace.               With respect to
       attention/concentration, Dr. Haskins’ assessment is consistent with the medical
       evidence of record, which documents that the claimant had fair-average
       concentration during mental status exams. As to social interaction, the claimant
       herself reported getting along with supervisors, but she would sometimes argue
       with co-workers; however, Dr. Haskins’ limitation to superficial interaction
       encompasses such issues. Dr. Baker reported that the initial findings were
       consistent with the reconsideration claim level. Dr. Baker noted that the claimant
       alleged worsening of psychological symptoms; yet, there was no change in
       psychological treatment. This is consistent at hearing level and thus the
       assessments by Drs. Haskins and Baker continue to be persuasive.


(R. at 27.) (emphasis added).

       Plaintiff asserts, and the undersigned agrees, that this discussion is inadequate. As a

preliminary matter, the ALJ mentioned supportability, but never explained how the record



                                                 12
evidence supported the administrative findings from either Dr. Haskins or Dr. Baker. The ALJ’s

vague reference to supportability forces the Court to guess at which evidence was sufficiently

supportive to make these findings persuasive or which evidence supported any deviations from

them.

        The ALJ more explicitly discussed the consistency factor. As part of that discussion, she

wrote that Dr. Baker indicated that the findings at the initial level were consistent with the findings

at the reconsideration level. (R. at 27.) That accurately describes what Dr. Baker wrote. (R. at

99.) Nevertheless, the ALJ neglected to note that Dr. Baker found additional limitations at

reconsideration that Dr. Haskins did not find at initial review. Unlike Dr. Haskins, Dr. Baker

found that Plaintiff was limited to “work in a separate workspace with occasional superficial

interactions with others . . . .”; that she “might need occasional flexibility with breaks when

experiencing increased symptoms”; that “[s]upervisors should provide supportive and constructive

feedback”; and that Plaintiff “may need advance notice of major changes, which should be

gradually implemented allowing her time to adjust to them.” (R. at 98–99.) The ALJ not only

failed to mention these additional limitations, she never explained why they were omitted from

Plaintiff’s RFC.

        Defendant correctly contends that the ALJ was not required to adopt verbatim Dr. Baker’s

findings even though she determined that they were persuasive. (ECF No. 17, at PageID 711

(citing Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015) (“Even where an

ALJ provides ‘great weight’ to an opinion, there is no requirement that an ALJ adopt a state agency

psychologist’s opinions verbatim; nor is the ALJ required to adopt the state agency psychologist’s

limitations wholesale.”)). But where, as is the case here, an ALJ determines that an opinion or

finding is persuasive and that it is consistent with the record, the ALJ must incorporate the



                                                  13
limitations in that opinion or finding or provide an adequate explanation for declining to do so.

See, e.g., Queen v. Comm’r of Soc. Sec., No. 2:16–cv–1082, 2017 WL 6523296, at *9–10 (S.D.

Ohio Dec. 21, 2017) (remanding where the ALJ “failed to include at least one limitation” from an

opinion he had assigned great weight without explaining the omission). An ALJ’s failure to

provide such an explanation requires remand because it prevents this Court from conducting

meaningful review to determine whether substantial evidence supports the ALJ’s

decision. See Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (noting that

an ALJ’s decision “must include a discussion of ‘findings and conclusions, and the reasons or basis

therefor, on all the material issues of fact, law, or discretion presented on the record.’” (quoting 5

U.S.C. § 557(c)(3)(A))); Allen v. Astrue, No. 5:11–cv–95, 2012 WL 1142480, at *8 (N.D. Ohio

Apr. 4, 2012) (remanding where “the ALJ failed to properly articulate the RFC calculation,”

explaining that the Court was “unable to trace the path of the ALJ’s reasoning”); Commodore v.

Astrue, No. 10–295, 2011 WL 4856162, at *4, 6 (E.D. Ky. Oct. 13, 2011) (remanding action “with

instructions to provide a more thorough written analysis,” where the ALJ failed to articulate the

reasons for his RFC findings such that the Court could not “conduct a meaningful review of

whether substantial evidence supports the ALJ’s decision”); Cote v. Colvin, No. 16–cv–57, 2017

WL 448617, at *7 (W.D. Wisc. Feb. 2, 2017) (“On remand, the ALJ must build

a logical bridge between the evidence and any social functioning limitations that he chooses to

include in the residual functional capacity assessment.”).

       Defendant also contends that even though Dr. Baker’s findings are not a “mirror image” of

Dr. Haskins’ findings the ALJ must have determined that they were similar enough to conclude

that they were consistent. (ECF No.17, at PageID 711.) But again, because the ALJ did not

mention Dr. Baker’s additional limitations, it is unclear if she determined that they were consistent



                                                 14
with Dr. Haskins’ findings, or if she rejected them, or if they simply escaped her notice. Again,

because that lack of discussion would force this Court to engage in conjecture, it prevents

meaningful review.

          It is also unclear if ALJ may have omitted Dr. Baker’s limitations because Plaintiff failed

to seek mental health treatment. When discussing Dr. Baker’s findings, the ALJ wrote that

although Plaintiff alleged worsening psychological symptoms, there was no change in her

psychological treatment. (R. at 27.)5 “In general, it is appropriate for the ALJ to consider a

claimant’s treatment (other than medication) in evaluating his or her symptoms and pain . . . and

a claimant must follow prescribed treatment in order to obtain benefits absent good reason.”

Johnson v. Comm’r of Soc. Sec., 535 F. App’x 498, 507 (6th Cir. 2013) (citing 20 C.F.R. §§

404.1529(c)(3)(v); 404.1530) (emphasis in the original). But “Social Security Ruling 96–7p

strongly suggests that a claimant should be allowed to explain his or her reasons for not pursuing

certain treatment options.” Id. Indeed, SSR 96–7p provides that an ALJ “must not draw any

inferences about an individual’s symptoms and their functional effects from a failure to seek or

pursue regular medical treatment without first considering any explanations that the individual

may provide, or other information in the case record, that may explain infrequent or irregular

medical visits or failure to seek medical treatment.” SSR 96–7p, 1996 WL 374186, at *7 (July 2,

1996). In this case, the record contains evidence that Plaintiff had been unable to obtain

counseling “due to insurance.” (R. at 536.) Thus, to the extent the ALJ discounted or omitted

Dr. Baker’s additional limitations because Plaintiff failed to seek treatment, the ALJ should have

developed the record as to Plaintiff’s reasons for failing to seek treatment. But Plaintiff was

never questioned about her pursuit of mental health treatment when she testified.



5
    The ALJ also discussed Plaintiff’s failure to obtain treatment at step two. (R. at 26.)
                                                    15
       Nor can the undersigned conclude that the failure to discuss the omission of Dr. Baker’s

additional opined limitations constitutes harmless error. At the February 22, 2019 hearing the

VE testified that a person with Plaintiff’s RFC could perform work in the national economy

including such representative jobs as sorter (DOT. 526.687–010), inspector (DOT 222.687–042),

and packer or bagger (DOT 920.687–018). (R. at 63–64.) The VE further testified that a person

with Plaintiff’s RFC plus some of the additional limitations Dr. Baker opined would still be able

to perform those jobs. (R. at 65.) The VE was not asked, however, about all of Dr. Baker’s

additional opined limitations, including the limitation to working in a separate workspace.

Therefore, the undersigned cannot conclude, on this record, that the omission of Dr. Baker’s

additional opined limitations from the RFC was harmless, and thus, that the ALJ’s lack of

discussion about those additional limitations was also harmless. Accordingly, the undersigned

concludes that Plaintiff’s allegation of error has merit.

                           VI.     RECOMMENDED DISPOSITION

       Based on the foregoing, it is RECOMMENDED that the Court REVERSE the

Commissioner’s non-disability determination and REMAND this case to the Commissioner and

the ALJ under Sentence Four of § 405(g) for further consideration consistent with this R&R.

                           VII.    PROCEDURE ON OBJECTIONS

       If any party objects to this R&R, that party may, within fourteen (14) days of the date of

this R&R, file and serve on all parties written objections to those specific proposed findings or

recommendations to which objection is made, together with supporting authority for the

objection(s). A District Judge of this Court shall make a de novo determination of those portions

of the R&R or specified proposed findings or recommendations to which objection is made.

Upon proper objections, a Disrict Judge of this Court may accept, reject, or modify, in whole or



                                                  16
in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the R&R will result in a

waiver of the right to have the District Judge review the R&R de novo, and also operates as a

waiver of the right to appeal the decision of the District Court adopting the R&R. See Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                   /s/ Chelsey M. Vascura___
                                                   CHELSEY M. VASCURA
                                                   UNITED STATES MAGISTRATE JUDGE




                                                17
